                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                              AT LAW AND IN ADMIRALTY


 UNITED STATES OF AMERICA,

                        Plaintiff,

                v.                                   Case No.

 APPROXIMATELY $33,690.00 IN UNITED
 STATES CURRENCY,

                        Defendant.


                             WARRANT FOR ARREST IN REM


       To:     THE UNITED STATES MARSHAL
               Eastern District of Wisconsin

       WHEREAS, a Verified Complaint for Civil Forfeiture in rem was filed on the 17th day of

December, 2019, by the United States Attorney for the Eastern District of Wisconsin, which

seeks the forfeiture of the above-named defendant property pursuant to Title 21, United States

Code, Section 881(a)(6), and which prays that process issue to enforce the forfeiture and to give

notice to all interested parties to appear before the court and show cause why the forfeiture

should not be decreed; and due proceedings being had, that the defendant property be

condemned and forfeited to the use of the United States of America.

       YOU ARE THEREFORE HEREBY COMMANDED to attach and arrest the defendant

property, approximately $33,690.00 in United States currency, which was seized on or about

July 29, 2019, from Andrew Hogstrom and Melissa Nieskes at or near 3XXX W. Scott Street,

Milwaukee, Wisconsin, and which is presently in the custody of the United States Marshal




          Case 2:19-cv-01846-PP Filed 12/17/19 Page 1 of 2 Document 1-2
Service in Milwaukee, Wisconsin, in the Eastern District of Wisconsin, and to detain the same

until further order of this Court.


        Dated this        day of                       , 2019, at Milwaukee, Wisconsin.

                                        STEPHEN C. DRIES
                                        Clerk of Court

                                  By:

                                        Deputy Clerk


                                              Return

        This warrant was received and executed with the arrest of the above-named defendant.


Date warrant received:


Date warrant executed:


Name and title of arresting officer:


Signature of arresting officer:


Date:




                                                 2


          Case 2:19-cv-01846-PP Filed 12/17/19 Page 2 of 2 Document 1-2
